              IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF PENNSYLVANIA

NEWSPAPER, NEWSPRINT,                       )
                                            )
MAGAZINE AND FILM DELIVERY                  )
DRIVERS, HELPERS, AND                       ) 2:19-cv-1472-NR
HANDLERS, INTERNATIONAL                     )
BROTHERHOOD OF TEAMSTERS,                   )
                                            )
LOCAL UNION NO. 211,                        )
                                            )
             Plaintiff,                     )
                                            )
      v.                                    )
                                            )
PG PUBLISHING CO., INC. d/b/a               )
PITTSBURGH POST GAZETTE,                    )
                                            )
             Defendant.                     )
                                            )

                          MEMORANDUM OPINION

J. Nicholas Ranjan, United States District Judge

      Three days after Thanksgiving, the Pittsburgh Post-Gazette intends to
lay off 30 employees and strip another 40 employees of their healthcare
coverage. The union that represents these employees has filed a labor
grievance, but has asked this Court for emergency relief, to halt the actions of
the Post-Gazette temporarily while the parties try to resolve their disputes in
private arbitration.

      The Post-Gazette, in response, makes variations of the same
unsuccessful argument—it argues that this Court has no authority to issue the
temporary emergency relief sought by the union. But, under established
precedent, this Court has the authority to preserve the status quo in order to
protect the parties’ rights to arbitrate their labor disputes. As such, the Court
finds that it can act here. And given the obvious irreparable harm that many
of the affected employees will face in just a few days, the Court grants the
union’s motion for emergency relief.




                                      -1-
                            I.    BACKGROUND

A.      The collective bargaining agreement.

      The Newspaper, Newsprint, Magazine and Film Delivery Drivers,
Helpers, and Handlers, International Brotherhood of Teamsters, Local Union
No. 211 (the “Union”) is the bargaining representative for a unit of Post-
Gazette employees. [ECF 1, at ¶ 2]. The Union and the Post-Gazette entered
into a Collective Bargaining Agreement that began on November 7, 2014 (the
“CBA”). [Id. at ¶ 6; ECF 1-1].

       The CBA requires the Post-Gazette to provide health insurance benefits
to its employees. [ECF 1-1, at § I(18)]. The CBA also provides that “[a]ny
reductions in schedules or routes shall not be permitted to cause a reduction
in the number of employees in the Transportation Department.” [Id. at §
III(3)(A)]. Instead, any displaced employees “shall become substitute drivers”
[id.] and are subject to certain minimum shift and pay requirements [id. at §
I(16), § IV(2)]. The CBA also establishes an extensive dispute resolution
procedure that governs any “dispute over an alleged violation of this
agreement.” [Id. at § I(10)]. This procedure includes the option for either side
to initiate arbitration to finally resolve the dispute. [Id. at § I(10(D)].

      Significantly, the dispute resolution provision also states that, with
limited exceptions not relevant to this case, the parties must maintain the
status quo while the parties attempt to resolve a grievance. [Id. at § at
I(10)(H)].

        The CBA expired per its durational term on March 31, 2017. [ECF 1, at
¶ 8].

B.      The parties’ course of dealing while negotiating a new contract.

       On January 9, 2017, the Post-Gazette sent a letter to the Union,
notifying the Union of its desire to negotiate a new contract. [ECF 14-1]. In
that letter, the Post-Gazette also reminded the Union that the CBA was set to
expire on March 31, 2017, but stated that “[w]ith respect to arbitration, [it
would] decide its obligation to arbitrate grievances on a case-by-case basis.”
[Id.].

     After the CBA expired, the parties engaged in bargaining to reach a new
CBA. [ECF 1, at ¶ 7].

                                     -2-
     On September 11, 2019, the Post-Gazette provided the Union with a
proposal seeking to change significant portions of the CBA. [Id. at ¶ 17].

      On September 30, 2019, the Post-Gazette announced it was “eliminating
two days of print and announced the closure of the company’s Sharpsburg
Distribution Center.” [Id. at ¶ 18].

     On October 1, 2019, the Post-Gazette sent a letter to the Union with the
“Company’s Best and Final Offer for Effects Bargaining” concerning its
planned changes. [Id. at ¶ 19]. This letter included proposals for laying off 30
employees, eliminating healthcare benefits for dozens of others, and changing
work schedules for still more. [Id. at ¶ 20].

      After the parties unsuccessfully met and conferred about these
proposals, on October 9, 2019, the Post-Gazette sent another communication
categorically rejecting all of the Union’s proposals of a compromise. [Id. at ¶¶
21-22]. In response, the Union told the Post-Gazette that it believed the Post-
Gazette was not bargaining in good faith. [Id. at ¶ 24]. Six days later, on
October 15, 2019, the Post-Gazette stated its intention to implement the
changes it had previously outlined. [Id. at ¶ 25].

       According to the Union, because “of these unilateral changes, dozens of
Union employees will lose their health insurance, dozens of employees will be
laid off, dozens of employees will be denied their guaranteed hours of work and
corresponding pay, and dozens of employees’ shifts will be changed in blatant
violation of the terms of the CBA.” [Id. at ¶ 26]. The healthcare changes would
go into effect by no later than December 1, 2019. [ECF 3, at 5].

      On November 4, 2019, the Union filed a grievance in accordance with the
provisions of the CBA, alleging that the Post-Gazette violated the CBA by
announcing its intention unilaterally implement portions of its “Best and Final
Offer.” [ECF 1, at ¶ 35]. In its grievance, the Union specifically “requested
that the Post-Gazette maintain the status quo pending the resolution of the
grievance through the grievance procedure.” [Id. at ¶ 36].

      On November 6, 2019, the Union filed an unfair labor practice charge
with the National Labor Relations Board (the “NLRB”), asserting that the
Post-Gazette “engaged in bad faith bargaining by unilaterally changing the
terms and conditions of the parties’ agreement.” [ECF 1-2, at ¶ 33]. The Union


                                      -3-
requested that the charge be withdrawn on November 25, 2019. [ECF 17, at
2].

      Since expiration of the CBA, the members of the Union have continued
to work pursuant to the CBA. [ECF 11, Molinaro Aff., at ¶ 10]. There have
been no strikes or work stoppages since the CBA expired. [Id. at ¶ 11]. The
Post-Gazette has also continued to comply with the dues check off and union
security provisions of the CBA. [ECF 17, Molinero Aff., at ¶ 2]

C.    The Union’s complaint.

      The Union filed its complaint seeking to enforce the grievance procedure
in the CBA, including, but not limited to, the requirement that the Post-
Gazette maintain the status quo while its grievance is pending. See generally
[ECF 1]. Simultaneously, the Union filed a motion asking for a preliminary
injunction to stop the Post-Gazette from implementing its announced changes.
[ECF 2].

       The Court held a telephonic status conference in the case on November
13, 2019. On the call, the parties agreed that the Court would decide whether
to issue a preliminary injunction on the parties’ written submissions alone—
no live evidentiary hearing would be held. The Court encouraged the Post-
Gazette to file an omnibus opposition to the Union’s motion in which it would
raise any legal arguments about the Court’s exercise of jurisdiction and present
factual evidence to rebut the Union’s affidavits and documentary submissions.
See [ECF 4]. Instead, the Post-Gazette moved to dismiss the complaint,
arguing, in several different ways, that the Court lacked the authority to hear
the case at all. Thus, against the facts alleged by the Union in the complaint
and in its motion, along with the documents and multiple witness declarations
that the Union submitted, the Post-Gazette presented almost no competing
evidence.

      Both motions are fully briefed and ripe for disposition.

                       II.    STANDARD OF REVIEW

       Preliminary injunctive relief is designed to preserve the relative
positions of the parties while the merits of a case are explored through
litigation. See J.O. v. Orange Twp. Bd. of Educ., 287 F.3d 267, 273 (3d Cir.
2002). “A party seeking a preliminary injunction must show: (1) a likelihood
of success on the merits; (2) that it will suffer irreparable harm if the injunction

                                       -4-
is denied; (3) that granting preliminary relief will not result in even greater
harm to the nonmoving party; and (4) that the public interest favors such
relief.” Kos Pharm., Inc. v. Andrx Corp., 369 F.3d 700, 708 (3d Cir. 2004). The
burden of proof is “on the moving party with respect to the first two issues;
however, the same is not true of the second two issues.” Neo Gen Screening,
Inc. v. TeleChem Int'l, Inc., 69 F. App’x 550, 554 (3d Cir. 2003) (citing Acierno
v. New Castle Cnty., 40 F.3d 645, 647 (3d Cir. 1994)). “As a matter of logic, the
moving party cannot have the burden to introduce evidence showing the harm
that will be suffered by the opposing party if the injunction is issued.” Id. “[I]f
the non-moving party feels it will suffer greater harm or irreparable harm from
the injunction, it has the burden to so demonstrate.” Id.

      The standard of review on a motion to dismiss is different. There, the
non-moving party must accept all the well-pleaded facts as true. Fowler v.
UPMC Shadyside, 578 F.3d 203, 210-11 (3d Cir. 2009). To survive a motion
to dismiss, the plaintiff must provide “enough facts to state a claim to relief
that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570
(2007).

                      III.   DISCUSSION & ANALYSIS

A.    The Court has subject matter jurisdiction to hear this case.

       Before the Court can address the merits of the Union’s request for a
preliminary injunction, it must first decide whether it has subject matter
jurisdiction to hear the case. See Bond v. State Farm Ins. Co., No. 18-176, 2018
WL 5634321, at *1 (W.D. Pa. July 23, 2018) (“Once subject matter jurisdiction
is found not to exist, ‘the only function remaining to the court is that of
announcing the fact and dismissing the case.’”) (quoting Steel Co. v. Citizens
for a Better Env’t, 523 U.S. 83,94 (1998)). The Court finds that it does.

      1.    Section 301 of the Labor Management Relations Act
            provides jurisdiction.

       Under Section 301 of the LMRA, the Court has jurisdiction to hear
contract disputes between a union and an employer. 29 U.S.C. § 185(a) (giving
district courts jurisdiction to hear “[s]uits for violation of contracts between an
employer and a labor organization.”). The Union here has brought a claim for
breach of contract (the CBA’s dispute resolution provision) and relies on the
plain language of Section 301 to establish this Court’s jurisdiction.


                                       -5-
      The Post-Gazette appears to suggest that because the CBA expired in
2017, there is not a contract in place and jurisdiction is somehow destroyed.
[ECF 15, at 5]. This is a peculiar contention since it is devastated by the Post-
Gazette’s own admission that “the Third Circuit has held that the existence of
a contract is not a jurisdictional issue in a Section 301 claim.” [Id. at 6-7] (citing
Pittsburgh Mack Sales & Serv., Inc. v. Int’l Union of Operating Eng’rs, Local
Union No. 66, 580 F.3d 185, 189 (3d Cir. 2009)). Thus, “[f]or a district court to
exercise jurisdiction, … there need not be a valid contract but only a suit for
violation of a contract.” Dist. No. 1, Pac. Coast Dist., Marine Eng’rs’ Beneficial
Ass’n, AFL-CIO v. Liberty Mar. Corp., 815 F.3d 834, 842 (D.C. Cir. 2016).

      Everyone agrees that the Union’s central claim in this case is that the
Post-Gazette has violated and will continue violate the CBA unless enjoined.
That is enough to confer subject matter jurisdiction. See Einhorn v. Penn
Jersey Bldg. Materials, Inc., No. 12-6891, 2014 WL 1299173, at *2 (D.N.J. Mar.
31, 2014) (“Teamsters first argues that the CBA relied upon by Penn Jersey
expired by its terms on April 30, 2008, so Penn Jersey’s claims arising out of
any alleged breach of that CBA must be dismissed as this Court is without
jurisdiction to decide them. However, the existence of a union contract is not a
jurisdictional requirement under section 301.”).

      2.     The Union’s complaint is not preempted.

      The Post-Gazette also argues that this Court lacks subject matter
jurisdiction because the Union’s complaint is subject to preemption under San
Diego Bldg. Trades Council v. Garmon, 359 U.S. 236 (1959). [ECF 15, at 11].
Not so.

      In Garmon, the Supreme Court explained that “[c]ourts are not primary
tribunals to adjudicate [National Labor Relations Act] issues.” 359 U.S. at 244.
The reason being that “[i]t is essential to the administration of the [NLRA] that
these determinations be left in the first instance to the [NLRB].” Id. at 244-
45. The Post-Gazette claims that the “conduct challenged in this case … is
arguably protected by Section 7 or prohibited by Section 8 of the NLRA, and is
therefore preempted.” [ECF 15, at 13]. The Post-Gazette’s argument misses
the mark.

      The rights the Union seeks to enforce here differ from those it would seek
to enforce under the NLRA. As discussed below, in this case, the Union seeks
to enforce a right under an implied-in-fact contract between the parties. As
the Third Circuit has recognized, such a claim is fundamentally different from

                                        -6-
any claim the Union could pursue with the NLRB for the Post-Gazette’s failure
to comply with its “statutory or legal duty” to bargain in good faith under
Section 8(d) under the NLRA. Luden’s Inc. v. Local Union No. 6 of the Bakery,
Confectionary and Tobacco Workers’ Int’l Union of Am., 28 F.3d 347, 363-64
(3d Cir. 1994). One sounds in contract, the other sounds in federal law. “The
Garmon preemption doctrine is simply ‘not relevant’ where there is a claim
under [S]ection 301 asserting a breach of the collective bargaining agreement.”
Local Union No. 884 v. Bridgestone/Firestone, Inc. 61 F.2d 1347, 1356 (8th Cir.
1995) (internal marks and citation omitted).1

      Garmon preemption is inapplicable.

B.    The Union is entitled to emergency relief.

      1.    The Court has the authority to issue the Union’s requested
            injunction.

      The Norris-LaGuardia Act states that “[n]o court of the United States,
… shall have jurisdiction to issue any restraining order or temporary or
permanent injunction in a case involving or growing out of a labor dispute….”
29 U.S.C. § 101. “The Supreme Court created a narrow exception to this
general prohibition, however, where the involvement of the federal courts is
necessary to further another fundamental federal labor policy—that of
encouraging and promoting the voluntary resolution of labor disputes through
arbitration.” Nursing Home & Hosp. Union v. Sky Vue Terrace, Inc., 759 F.2d
1094, 1098 (3d Cir. 1985) (citing Boys Markets, Inc. v. Retail Clerks Union,
Local 770, 398 U.S. 235 (1970)). This is known as the Boys Markets exception
and it “deals only with the situation in which a collective bargaining contract
contains a mandatory grievance adjustment or arbitration procedure.” Boys
Markets, 398 U.S. at 253.

      Although Boys Markets “arose in the context of objectionable union
conduct, numerous courts have found that the rationale of those cases is
equally applicable to cases where a union seeks to enjoin employer conduct.”
Sky Vue, 759 F.2d at 1098 (collecting cases); see also Indep. Oil Workers Union

1      At worst, in cases like this when a party’s conduct could conceivably
give rise to “both a charge of an unfair labor practice and a claimed breach of
a collective bargaining agreement, the NLRB and the district court share
concurrent jurisdiction.” Bridgestone, 61 F.2d at 1356 (citing William E.
Arnold Co. v. Carpenters Dist. Council, 417 U.S. 12, 18 (1974)).
                                      -7-
v. Mobil Oil Corp., 777 F. Supp. 391, 393 (D.N.J. 1991) (“We are … permitted
to enjoin employer actions in order to preserve the status quo in aid of
arbitration.”).

      Thus, under Third Circuit precedent, to establish that an order enjoining
employer conduct is necessary in this case, the Union must prove two things:
(1) that the underlying disputes are subject to a mandatory grievance or
arbitration procedure; and (2) “the traditional requirements of injunctive
relief—probability of success on the merits, irreparable injury, and a balance
of hardships—support the award.” Sky Vue, 759 F.2d at 1098. The Union has
met its burden.

      2.    The underlying dispute is subject to the CBA’s mandatory
            grievance procedure.

       As a threshold matter, the Post-Gazette contests whether a valid
contract with the Union even exists. [ECF 15, at 1]. The Post-Gazette argues
that the CBA is expired and “once a collective bargaining agreement expires,
the agreement is no longer considered a contract….” [Id. at 5]. And, if the CBA
is no longer a valid contract, the Post-Gazette, by definition, cannot be subject
to its grievance procedure.

      The Union concedes, as it must, that the CBA expired before its suit.
[ECF 1, at ¶ 8]. But the Union says that is irrelevant because the parties have
an “implied-in-fact-CBA” that arose by virtue of the parties’ conduct after the
lapse of the expired CBA. [ECF 11, at 6] (citing Luden’s, 28 F.3d at 353). That
implied-in-fact-CBA contains the same grievance procedure as outlined in the
CBA and covers this dispute. The Court agrees.

       As the Third Circuit explained in Luden’s, “general principles of contract
law teach us that when a contract lapses but the parties to the contract
continue to act as if they are performing under a contract, the material terms
of the prior contract will survive intact unless either one of the parties clearly
and manifestly indicates, through words or through conduct that it no longer
wishes to continue to be bound thereby, or both parties mutually intend to the
terms not survive.”2 28 F.3d at 355. The reason for this rule is that “when

2     The Post-Gazette attempts to distinguish Luden’s by arguing that it is
“not applicable” because “this is not an action to compel arbitration.” [ECF 15,
at 7]. But functionally, this case is no different from Luden’s. The Union is
asserting a claim for breach of contract—specifically, breach of the dispute
                                      -8-
parties to an ongoing, voluntary contractual relationship…continue to behave
as before upon the lapse of the contract, barring contrary indications, each
party may reasonably expect that the lapsed agreement’s terms remain the
ones by which the other party will abide.”3 Id.

       The Post-Gazette argues that its January 9, 2017, letter to the Union
“evidenced a ‘clear, particularized intent’ to disavow the terms of the [CBA]
after it expired by saying that ‘[a]t that time, all contractual obligations of the
current Agreement shall expire.’” [ECF 15, at 8]. This letter is far from a “clear
and particularized” disavowal of the CBA. In the very next paragraph of the
letter, the Post-Gazette incongruously states that “the Company will decide its
obligation to arbitrate grievances”—a contractual requirement under the
CBA—“on a case-by-case basis.” [ECF 14-1]. If the Post-Gazette were truly
disavowing all contractual obligations under the CBA, it would have simply
said it would not be bound by the arbitration provision in the CBA under any
circumstances.

       What’s more, after it sent the letter, the Post-Gazette does not dispute
that it continued to comply with two other purely contractual obligations: the
dues check-off and union security provisions. [ECF 17, Molinero Aff., at ¶ 2];
see also Litton Fin. Printing Div., a Div. of Litton Bus. Sys., Inc. v. N.L.R.B.,
501 U.S. 190, 199 (1991) (“For instance, it is the Board’s view that union

resolution provision, which includes a right to arbitration. The Union is asking
the Court for an injunction to enforce that entire provision, including the
portion regarding arbitration. That is essentially the same as asking the court
to compel arbitration. Importantly, the Union could not even style its motion
as one to compel arbitration because it is still mired in earlier stages of the
grievance resolution process under the CBA.

3     The Post-Gazette’s argument that Luden’s is incompatible with the
Supreme Court’s recent decisions in M&G Polymers USA, LLC v. Tackett, 135
S.Ct. 926 (2015) and CNH Industrial N.V. v. Reese, 138 S.Ct. 761 (2016) is off
base. [ECF 15, at 9-10]. Both those cases involved the continuation of retiree
benefits, which are not at issue here. More broadly, the Post-Gazette contends
that those cases stand for the proposition that there must be some “evidence
that the parties intended the status quo provision … to survive the [CBA’s]
expiration.” [Id. at 10]. There is such evidence here; the parties are currently
in the midst of resolving a grievance filed under the CBA [ECF 1, at ¶¶ 35-36]
and the Post-Gazette has indicated its willingness to arbitrate certain disputes
under the CBA [ECF 14-1].
                                       -9-
security and dues check-off provisions are excluded from the unilateral change
doctrine because of statutory provisions which permit these obligations only
when specified by the express terms of a collective-bargaining agreement.”).

       For its part, the members of the Union have continued to work pursuant
to the CBA. [ECF 11, Molinaro Aff., at ¶ 10]. It is undisputed that there have
been no strikes or work stoppages since the CBA expired. [Id. at ¶ 11]. The
Union has never suggested eliminating the grievance procedure in the CBA;
quite the opposite, the Union took the necessary first step towards arbitration
by filing a grievance in accordance with Section I(10) of the CBA. [ECF 17, at
3]. These facts are uncontested by the Post-Gazette.

      At this stage, the Post-Gazette has offered no credible evidence to
adequately rebut the Union’s contention that an implied-in-fact-CBA exists. A
single sentence, read in isolation, from a letter sent over two years ago simply
does not cut it. The Court gave the Post-Gazette a chance to offer additional
testimony and documents to rebut the Union’s claims by encouraging the Post-
Gazette to file an opposition to the Union’s preliminary injunction motion. It
chose not to—instead opting to file a motion to dismiss and accept as true all
of the Union’s factual allegations. The Court finds, on this record, that an
implied-in-fact-CBA exists, containing the “Grievance and Arbitration”
provision in Section I(10) of the CBA.

      That provision broadly governs any “dispute over an alleged violation of
this agreement.” [ECF 1-1, at § I(10)(A)]. “Because of the strong federal policy
in favor of arbitration, … an order to arbitrate the particular grievance should
not be denied unless it may be said with positive assurance that the arbitration
clause is not susceptible of an interpretation that covers the asserted dispute.”
Sky Vue, 759 F.2d at 1097 (internal marks and citations omitted).

      Here, there is a dispute regarding the Post-Gazette’s plan to upset the
status quo in violation of Section I(10)(H) by cutting off health insurance for
dozens of employees, laying off others, and denying guaranteed hours of work
and corresponding pay for some. [ECF 1, at ¶¶ 25-27]. This dispute is covered
by the grievance provision and is subject to arbitration at the request of either
party under Section I(10)(D). See United Steelworkers of Am., AFL-CIO v.
Fort Pitt Steel Casting, Div. of Conval-Penn, Div. of Conval Corp., 598 F.2d
1273, 1279 (3d Cir. 1979) (holding it was “beyond dispute” that a collective
bargaining agreement’s arbitration clause, which stated grievance procedures
were to be used with regard to “any request or complaint,” covered a “dispute
which led to [the employer’s] threat to terminate premium payments—whether

                                     - 10 -
the [u]nion was obligated to reimburse the [employer] for health and insurance
plan contributions made during [a] strike.”).

      3.    The Union has satisfied the traditional requirements for
            injunctive relief.

       The party seeking a preliminary injunction must show “(1) a likelihood
of success on the merits; (2) that it will suffer irreparable harm if the injunction
is denied; (3) that granting preliminary relief will not result in even greater
harm to the nonmoving party; and (4) that the public interest favors such
relief.” Kos Pharm., Inc. v. Andrx Corp., 369 F.3d 700, 708 (3d Cir. 2004).

      The Post-Gazette’s briefing here offers no defense to the Union’s
arguments and evidence regarding the preliminary injunction factors. Thus,
the Court will consider this portion of the Union’s motion unopposed. See
AVCO Corp. v. Turn & Bank Holdings, Inc., No. 12-1212, 2015 WL 435008, at
*2-3 (M.D. Pa. Feb. 3, 2015) (“[S]ince the motion offered no defense to
[plaintiff’s] motion but rather only introduced collateral issues…, it cannot
constitute a substantive opposition” and plaintiff’s “Motion for a Preliminary
Injunction will be deemed unopposed”).

       Even so, the Court will not simply “accept [the Union’s] arguments
without qualification and grant its motion without review. Rather, this Court
will still evaluate [the Union’s] facts and arguments within the context of the
controlling law to determine whether an injunction is warranted and
desirable.” Id. Based on its evaluation, the Court finds that an injunction is
warranted here.

            (a)    The Union is likely to succeed on the merits.

      In the CBA, the Post-Gazette agreed to maintain the status quo while a
grievance is pending final resolution:

      During the processing of any grievance, business shall be
      continued without interruption in a normal and orderly
      manner and the matter or matters in dispute, except cases of
      layoff for reasons of economy or cases of discipline resulting from
      a serious offense shall revert to the status quo prevailing
      immediately prior to the time the grievance arose until a
      final decision of the matter or matters at issue shall have
      been reached.

                                       - 11 -
[ECF 1-1, at § I(10)(H)] (emphasis added). “The Union filed its grievance on
November 4, 2019, contending that the Post-Gazette violated multiple
provisions of the CBA” by its intention to implement unilaterally sweeping
changes to the CBA. [ECF 3, at 8]. The Post-Gazette has “refused to maintain
the status quo” and plans to implement these changes despite the Union’s
grievance still being pending. [ECF 3-2, at ¶ 26]. If true, and, again, the Court
has no reason to believe that it is not, the Union is likely to ultimately succeed
on the merits of its claims in the complaint.

            (b)   The Union will suffer irreparable harm without an
                  injunction.

      A party seeking an injunction must show that, “absent the issuance of
the preliminary injunction, [it] will suffer harm that cannot be sufficiently
redressed following a trial on the matter.” Acierno, 40 F.3d at 655. Put simply,
irreparable harm is injury that cannot adequately be compensated by
monetary damages. See Reilly v. City of Harrisburg, 858 F.3d 173, 179 (3d Cir.
2017).

       The Union and its members will be irreparably harmed by, at a
minimum, the elimination of health insurance coverage for dozens of workers
if the status quo is not maintained. See, e.g., Fort Pitt Steel, 598 F.2d at 1280
(“If the risk of ‘water pipes freezing’ can constitute irreparable injury, then
surely the possibility that a worker would be denied adequate medical care as
a result of having no insurance would constitute ‘substantial and irreparable
injury.”); Int'l Union, United Auto., Aerospace & Agr. Implement Workers of
Am., UAW v. Exide Corp., 688 F. Supp. 174, 187 (E.D. Pa. 1988) (“I am
convinced that irreparable harm exists in this case as a result of the drastic
reduction      in health insurance benefits     …     implemented       by    the
company.”), aff’d, 857 F.2d 1464 (3d Cir. 1988).

            (c)   Preliminary injunctive relief will not result in greater
                  harm to the Post-Gazette.

      For this factor, the question is whether, and to what extent, “the
defendants will suffer irreparable harm if the preliminary injunction is
issued.” Opticians Ass’n of Am. v. Indep. Opticians of Am., 920 F.2d 187, 192
(3d Cir. 1990). All that the Post-Gazette is being asked to do is to maintain the
status quo that has been in place for many years. While this may require the
Post-Gazette to expend money, time, and energy, this harm could be

                                      - 12 -
compensated by money damages. See Exide, 688 F. Supp. at 190. That
potential harm pales in comparison to the harm that will be suffered by the
Union because of the “potential lack of adequate medical care and resulting
risk to its members’ health” if injunctive relief is not granted. Id. at 191.

            (d)   Public interest favors granting injunctive relief.

      Federal public policy favors arbitration of labor-management disputes
because the quick resolution of labor disputes promotes and encourages
industrial peace. See United Steelworkers of Am. v. Warrior & Gulf
Navigation Co., 363 U.S. 574, 578 (1960) (“The present federal policy is to
promote industrial stabilization through the collective bargaining agreement.
A major factor in achieving industrial peace is the inclusion of a provision of
grievances in the collective bargaining agreement.”).

      A preliminary injunction maintaining the status quo pending resolution
of the Union’s grievance advances that public interest by honoring the terms
of the parties’ CBA and ensuring that the process will not be frustrated. The
arbitral processes are frustrated “when the arbitrator’s award is nor more than
‘a hollow formality’ because ‘when rendered it could not return the parties
substantially to the status quo ante.’” Fort Pitt Steel, 598 F.2d at 1282 (quoting
Lever Bros. Int’l Chem. Workers, Local 217, 554 F.2d 115, 123 (4th Cir. 1976)).
If any of the “Union members suffered irreparable injury to their health as a
result” of the termination of their healthcare benefits, any future arbitrator’s
award for breach of Section I(10)(H) of the CBA “would indeed be only ‘a hollow
formality.’” Id.

      All four factors support granting the Union’s Motion for Preliminary
Injunction and ordering the Post-Gazette to maintain the status quo while the
Union’s grievance is pending.

C.    The Union shall post a nominal bond.

       Federal Rule of Civil Procedure 65(c) states that “[n]o restraining order
or preliminary injunction shall issue except upon the giving of security by the
applicant, for the payment of such costs and damages as may be incurred or
suffered by any party who is found to have been wrongfully enjoined or
restrained.” “The amount of security required for an injunction under Rule
65(c) is left to the discretion of the district court.” Scanvec Amiable Ltd. v.
Chang, 80 F. App’x 171, 177 (3d Cir. 2003).


                                      - 13 -
      Neither party briefed the issue of the amount of the bond that should be
ordered in this case. This failure though is more significant for the Post-
Gazette because the purpose of the security requirement is to “provide[] a fund
to use to compensate incorrectly enjoined defendants.” Instant Air Freight Co.
v. C.F. Air Freight, Inc., 882 F.2d 797, 804 (3d Cir. 1989). Because the Post-
Gazette “did not offer any evidence that they will suffer a financial loss as a
result of the injunction,” the Court “will require [the Union] to post a nominal
bond of $100 before the preliminary injunction will issue.” Am. Freedom Def.
Initiative v. Se. Pa. Transp. Auth., 92 F. Supp. 3d 314, 331 (E.D. Pa. 2015).

                            IV.   CONCLUSION
      For all the reasons discussed above, the Union’s Motion for Preliminary
Injunction [ECF 2] will be GRANTED and the Post-Gazette’s Motion to
Dismiss [ECF 14] will be DENIED. An appropriate order follows.

DATED this 27th day of November, 2019.
                                    BY THE COURT:

                                    /s/ J. Nicholas Ranjan
                                    United States District Judge




                                     - 14 -
